Citation Nr: 1132395	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-00 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Hartford, Connecticut



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1981 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a statement in July 2008 in which he reported that he had been incarcerated at Osborn Correctional Facility from November 2006 to May 2009.  He also indicated that his physician at that time was Dr. C. (initials used to protect the Veteran's privacy).  However, it does not appear that any attempt was made to obtain such records.  Moreover, the claims file does not contain any medical records dated since the Veteran's release from prison in May 2009.  Therefore, the RO should attempt to obtain any and all treatment records pertaining to the Veteran's diabetes mellitus and hypertension.

Accordingly, the case is REMANDED for the following action:

1.   The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus and hypertension.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for medical records from the Osborn Correctional Facility and Dr. C. dated from November 2006 to May 2009, as well as any other treatment records dated from May 2009 to the present.

If any requested records are not available, or if the search for any such records otherwise yields negative results, the claims file should be clearly documented, and the Veteran should be informed in writing.

2.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


